Citation Nr: 1609844	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral foot condition.

2. Entitlement to service connection for a bilateral leg condition.

3. Entitlement to service connection for a nerve condition.

4. Entitlement to service connection for claw toes, idiopathic, familial, claimed as bilateral hammer toes with surgery for fractured toes.


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned at June 2015 Travel Board hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence. A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required for a VA addendum opinion that addresses whether the Veteran's bilateral foot disability, noted at entry as "hammer toe, second left," clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who provided the June 2013 foot examination for an addendum opinion regarding the etiology of the Veteran's bilateral foot disability. If the examiner is not available, request an opinion from another qualified VA examiner. The entire claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.

a. The VA examiner must opine as to whether the bilateral foot disability (currently diagnosed as bilateral claw toes, status post-surgical repair, mildly heightened arches and metatarsalgia) CLEARLY AND UNDEBATABLY (i.e., through unmistakable factual and medical evidence) existed prior to service? If so, what is that evidence?

If the Veteran's bilateral foot disability CLEARLY AND UNDEBATABLY existed prior to service, was it ALSO CLEARLY AND UNDEBATEABLY NOT AGGRAVATED (I.E., WORSENED) BY SUCH SERVICE? 

Stated alternatively, the examiner is advised that if he or she finds by clear and undebateable evidence that  the bilateral foot disability existed prior to service, the legal question becomes whether, also by clear and undebateable evidence, that disorder was NOT WORSENED by service.

b. If the bilateral foot disability DID NOT EXIST PRIOR TO SERVICE, the VA examiner must opine as to whether the Veteran's current bilateral foot disability was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

c. The VA examiner must opine as to whether the Veteran has a current bilateral knee disability, bilateral nerve condition in the lower extremities or feet, or any other condition that was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his current bilateral foot disability.

d. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

August 1971 Report of Medical Examination at enlistment, not noting any foot or toe conditions.

August 1971 Report of Medical History at enlistment, reporting "hammer toe second left."

July 1972 Report of Medical Examination, not noting any foot or toe conditions.

March 1973 STRs, indicating treatment for back pain, including a transverse metatarsal bar.

May 1973 STRs, showing increasing foot pain.

May 1973 STRs, including a clinical record for a Medical Board regarding permission for surgery to correct claw toe deformities of both feet and a Medical Board Report recommending surgery and noting date of origin of claw toe deformity was "[b]irth."

June 1973 to July 1973 STRs, showing an operation report and clinical records regarding his foot surgery for "idiopathic claw toes."

August 1974 Report of Medical Examination at separation, noting June 1973 hospitalization for fusion proximal interphalangeal joints, 2-3-4-5, bilateral and fusion distal IP joint, second toe left, permanent L-2 profile, no complications, no sequelae.

August 1974 Report of Medical History at separation, indicating foot trouble and June 1973 foot surgery.

September 2011 Veteran's Statement and Notice of Disagreement.

January 2013 VA Examination Report.

June 2015 Hearing Transcript.

June 2015 Private Medical Opinion, opining that current foot and toe disabilities "could more than likely have been caused and advanced y aggressive treatment and active duty military service."

4. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing adequate explanation in support of the requested opinions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a bilateral foot condition, a bilateral leg condition, a bilateral nerve condition, and claw toes. If the benefits sought are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




